                                                                                                    FILED
                                                                                                   May 21, 2019
              To:
                                                                                                CLERK, U.S. DISTRICT COURT
                         ecfnef@cacd.uscourts.gov,                                            EASTERN DISTRICT OF CALIFORNIA

              Cc:
              Bcc:
                         Activity in Case 2:19-mj-02055-DUTY USA v. Stuckey Notice to Receiving District of
              Subject:
                         Criminal Case Transfer
              From:      cacd_ecfmail@cacd.uscourts.gov - Tuesday 05/21/2019 11:29 AM


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                              UNITED STATES DISTRICT COURT                                CAED Case No.
                                                                                          2:19-mj-0073 AC
                            CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing

The following transaction was entered on 5/21/2019 at 11:28 AM PDT and filed on 5/20/2019
Case Name:          USA v. Stuckey
                    2:19-mj-02055-DUT
Case Number:
                    Y
Filer:
Document            No document
Number:             attached

Docket Text:
Notice to Eastern District of California of a Rule 5 or Rule 32 Initial Appearance as
to Defendant Catherine Stuckey. The clerk will transmit any restricted documents
via email. Using your PACER account, you may retrieve the docket sheet and any
text-only entries via the case number link. The following document link(s) is also
provided: [4] Initial Appearance - Arrest on Out of District Warrant - Rule 5(c)(3)
(fka Rule 40),,,. If you require certified copies of any documents, please send a
request to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (dg)


2:19-mj-02055-DUTY-1 Notice has been electronically mailed to:

US Attorney's Office      USACAC.Criminal@usdoj.gov, CaseView.ECF@usdoj.gov

Gregory Nicolaysen       gregnicolaysen@aol.com
                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                ~   Western Division                      L~R~~
                                                             Plaintiff, ~
                                 vs.                                    ~    Case Number: 2:19-MJ-02055-1          Out of District Affidavit
                                                                        ~    Initial App. Date: 05/16/2019         Custody
Catherine Stuckey                                                       ~    Initial App. Time: 2:00 PM




                                                           Defendant. ~      Date Filed: 05/16/2019
                                                                      ~      Violation: 21USC846, 21USC841,
                                                                      ~      18USC1956,1957
                                                                      ~      CourtSmart/ ~e~eFter. rj~ ~ ~ l~l~,

       PROCEEDINGS HELD BEFORE UNITED STATES                             ~                      CALENDAR/PROCEEDINGS SHEET
          MAGISTRATE JUDGE: Maria A. Audero                              ~                       LOCAL/OUT-OF-DISTRICT CASE



PRESENT:                   Lozada, Karl                   ~ ~~               PAN ~                                   None

                        Deputy Clerk                              Assistant US. Attorney                       Interpreter/Language
  O INITIAL APPEARANCE NOT HELD -CONTINUED
'    Defendant informed of charge end right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
      7 preliminary hearing OR ~ removal hearing /Rule 20.
     Defendant states true name ~ is as charged ~`i is
  ~~ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are
     directed to file all future documents reflecting the true name as stated on the record.
'G~ Defendant advised of consequences of false statement in financial affidavit. !~ Financial Affidavit ordered SEALED.
  C Attorney: Gregory Nicolaysen, Panel 'C~ Appointed ~ Prev. Appointed L7 Poss. Contribution (see separate order)
        Special appearance by:
  u Governments request for detention is: ~7 GRANTED J DENIED ':l WITHDRAWN ~~ CONTINUED
  G7 efendant is ordered: ~ Permanently Detained [`~ Temporarily Detained (see separate order).
    BAIL FIXED AT $ ~(; ~ Q U(~                               (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
     Government moves to UNSEAL ComplainUIndictment/Information/Entire Case:'GRANTED ~] DENIED
  D Preliminary Hearing waived.
  D Class B Misdemeanor ~~i Defendant is advised of maximum penalties
'7This case is assigned to Magistrate Judge                                                     .Counsel are directed to contact the clerk for
    the setting of all further proceedings.
 l~ PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
    District Judge                                                               for the setting offurther proceedings.
 ~~ Preliminary Hearing set for                                     at 4:30 PM
 ~7 PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
    Government's motion to dismiss case/defendant                                                  only: ~J GRANTED L7 DENIED
 u efendant's motion to dismiss for lack o'     ff probable cause: r1 GRANTED IQ DENIED
      efendant executed Waiver of Rights. k~ Process received.
    Coprt ORDERS defendant Held to Answer to               '~HSTF—RN             District of ~~ U ~OQ~1A
    '~~ Bond to transfer, if bail is posted. Defendant to report on or before MHy '~G~tV~ ~ 2piq 0.               " bQ ~./v~       _N G ~e~>
        Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
        Warrant of removal and final commitment are ordered stayed until
    Case continued to (Date)                                          (Time)                                   AM /PM
    Type of Hearing:                                     Before Judge                                        /Duty Magistrate Judge.
       oceedings will be held in the ~ Duty Courtroom                                 O Judge's Courtroom
        ~
      efendant committed to the custody of the U.S. Marshal
 O Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                                                                     Summons: Defendant ordered to report to USM for processing.

      bstract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwarded to USM.
    RELEASE ORDER NO:~RI~-{~
        mother:C~v tZT(ZOoW~ 7 ~ ~L~01~                          G\           1~ ~L~            1~A      ~SO l              ~'N~ 1 S/IC.p/~v~'1 ~'RliC{
                           PSA ~ iJSPO                              FINANCIAL                           READY                                   C
                                                                                                         Deputy Clerk Initials -
                                                                                                                                              N - ~i~~1~
 M-5 (10/13)                           CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                    Page 1 of 1
                 iTNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v. Catherine Stuckey                                         Case No. MJ-19-02055

                                                 Q Defendant       ~ Material Witness

   Violation of Title and Section: 21USC846,21USC841,18USC1956,1957

                                         Summons       ~■ Out of District         ~ ~ Modified Date:

   Check only one of thefive numbered boxes below (unless one bond is to be replaced by another):
   1.       Personal Recognizance (Signature Only)         (~~, ~ Affidavit of Surety With Justification    Release No.
   2. ~ Unsecured Appearance Bond                                 (Form CR-3) Signed by:                           3(,~'

        $                                                                                                     ~ Release to Pretrial ONLY
   3. ~ Appearance Bond                                                                                       ~ Release to Probation ONLY
        $ 20,000
                                                                                                                Forthwith Release
        ~3~. ~ C3SI1 DepOSltAmount or %~ Farm CR-7~
                                                                       With Full Deeding of Property:

        (b). ~X Affidavit of Surety Without
                Justification (Form CR-4) Signed by:
                                                                                                             0 p]1 Conditions of Bond
            Victor Stuckey (father)                                                                           (ExceytClearing-Warrants
                                                                                                                Condition) Must be Met
                                                                                                                and Posted by:

                                                                                                              5/20/19 close of business day

                                                                                                                 Third-Party Custody
                                                         4. ❑Collateral Bond in the Amount of(Cash               Affidavit(Form CR-31)
                                                               or Negotiable Securities):
                                                               $                                             Q Bail Faced by Court:
                                                        5.~ Corporate Surety Bond in the Amount of:           MAA        / kl
                                                             ~                                                 (Judge /Clerk's Initials)


                                                       PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. § 3142(g)(4).

        The Court has ordered a Nebbia hearing under § 3142 (g)(4).

        The Nebbia hearing is set for                                   at           ❑ a.m. ❑ p.m.

                                                   ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
~■ Submit to: ~■ Pretrial Services Agency (PSA) supervision as directed by PSA; ~ Probation (USPO) supervision as directed by USPO.
                  (The agency indicated above, PSA or USPO, will be referred to below as "SupervisingAgency.'~

Q Surrender all passports and travel documents to Supervising Agenry no later than 5/20/19 by close of business day        , sign a Declaration

    re Passport and Other Travel Documents (Form CR-3~, and do not apply for a passport or other travel document during the pendency

    of this case.

Q Travel is restricted to CAC and CAE                                                      unless prior permission is granted by Supervising
    Agenry to travel to a specific other location. Court permission is required for international travel.

Q Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.

   Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agenry.

~■ Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                Defendant's Initials: `è
                                                                                                      ~   ~ Date: a~ ~~j
   Case Name: United States of America v. Catherine Stuckey                                         Case No. MJ-19-02055

                                                Q Defendant        ~ Material Witness
        Avoid.all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

        witness in the subject investigation or prosecution, ~ including but not limited to

                                                             ;~ except
   ~■ Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence

        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,

        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with .the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

       Do not engage in telemarketing.

       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
        permission from the Court, except
       Do not engage in ta~c preparation for others.

       Do not use alcohol.

       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

        requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by

        Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana.   ~ In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or

        designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.

       Submit to: ~drug and/or ~ alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.

       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.

       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agenry. You must pay all or part of the costs

       of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only

       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by

       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
       Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising

       Agenry, which      will or Qwill not include a location monitoring bracelet. You must pay all or part of the costs of the program based

       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.

           Location monitoring only - no residential restrictions;

                              -or-
           You are restricted to your residence every day:
                   from                   ❑ a.m. ~ p.m. to                    ❑ a.m. 0 p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                Defendant's Initials: ~-~ •Date: oS
CR-1                                     CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                   AGE 1 OF 4
          Case Name: United States of America v. Catherine Stuckey                                           Case No. MJ-19-02055

                                                        ■ Defendant
                                                        Q                 ~ Material Witness


                   You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                            all of which must be preapproved by Supervising Agenry;

                   Release to PSA only ~ Release to USPO only

              You are placed in the third-party custody(Form CR-31) of

              Clear outstanding ~ warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                    days

              of release from custody.
              Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
              as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person

              and/or property by Supervising Agenry in conjunction with the U.S. Marshal.

              Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than

              the age of 18 except in the presence of a parent or legal guardian of the minor.
              Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children

              under the age of 18.

              Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare

              facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

             Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search

              of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.

              Marshal.

         Q Other conditions:
          Must not visit the United States Postal Service website for any purposes.




                                                     GENERAL CONDITIONS OF RELEASE

      I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entifled matter as
      maybe given or issued by the Court or any judicial officer thereof, in that Court.or before any Magistrate Judge thereof, or in any other
      United States District Court to which I may be removed or to which the case maybe transferred.

_     I will abide by any judgment entered in this matter by surrendering myself to serve any sentence unposed and will obey any order or
      direction in connection with such judgment as the Court may prescribe.

      I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
      so that I may be reached at all times.

      I will not commit a federal, state, or local crime during the period of release.

      I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
      tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
      subject to further prosecution under the applicable statutes.

      I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                         Defendant's Initials: ~~           -Date: D~
    CR-1 (02/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                  AGE30F4
      Case Name: United States of America v. Catherine Stuckey                                       Case No. MJ-19-02055
                                                   ~■ Defendant         ~ Material Witness


                                     ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Title 18 of the United States Code,Ihave read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

     Iunderstand that vialation of any of the general and/or additional conditions of release of-this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     Ifurther understand that ifIfail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside, judgment may be summarily entered in this
     Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Execution of the
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




                  C                                                                                   ~c ~$~ (~ c~ ~ — flCl
     Date                                  Signa ure o    fen ant /Material Wdtness                   Telephone Number


       ~,+ ~~ ~C c~~~c~ ~(il~
      City and State (DO NOT INCLUDE ZIP CODE)



          Check if interpreter is used:Ihave interpreted into the                                                language this entire form
          and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                         ., ,-        - ..1~►+_

      Approved:
                              United States District Judge /Magistrate Judge                        Date


     If cash deposited: Receipt #                               for $


     (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                  Defendant's Initials: ~~ c       Date:                       0
CR-1 (02/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND
                                                                                                     Fi
                                                                                       CLF~'.~`; L S. G.`. -~'iCT C~l!RT




                                                                                     CFN~I~F2AL
                                                                                      v         DI"'~ ~ ICf OF CALIF ?"'~~
                                                                                                                  ~'___..__..,


                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                                     CASE Ni7MBER


                                                      PLAINTIFF
                                  v.

                                                                             DECLARATION RE PASSPORT AND
                                                                               OTHER TRAVEL DOCUMENTS
                                                   DEF     ANT.

  I,                                                                                  declare that
                               (Defendant/Material Witness)


     ❑      I have never been issued any passport or other travel document by any country. I will not apply for a passport or
            other travel document during the pendenry ofthis case.

            I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
            documents) issued to me to the U.S. Pretrial Services Agenry by the deadline imposed. I will not apply for a
            passport or other travel document during the pendenry ofthis case.
     ❑      I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
            document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
            passport or other travel document during the pendenry of this case.

     ❑      My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
            document is returned to me during the pendenry of this case, I will immediately surrender it to the U.S. Pretrial
            Services Agency. I will not apply for a passport or other travel document during the pendenry ofthis case.


 I declaxe under penalty of perjury that the foregoing is true and correct.
                        _~~




Ifthe declarant is not an English speaker,include the following:
I,                                           am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                        on this date.

Date:
                                                                   Interpreter

~,n-si ~usii~~                      DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
                                                                                                                                              r-
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA                                                             I ~ 0$~ ~~
 UNITED STATES OF AMERICA,                                             CASE NUMBER:
                                                      PLAINTIFF                                               CFtJIhAL'JiSii<i~:TOF~.ru . .
                             V.                                             /~    ~       /~ ~              ~ eY                          _        _
                                                                            ~~
                                                                                                        r



~~                                                                                        WAIVER OF RIGHTS
                                                                                       (OUT OF DISTRICT CASES)
                                                   DEFENDANT.

                                                                                                    6        J          ~

       I understand that charges re pend'                t                  ~~        District of                  ~--~-
alleging violation of       ~   ~ C ~                                            and that I have been acre       din this district and
                        (Title and Section /Probation /Su ervised Re ase)
taken before a United States Magistrate Judge, who has informed me ofthe charges) and my rights to:
      (1)      have an identity hearing to determine whether I am the person named in the charges;
      (2)      arrival of process;

-Check one only-

❑        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (unless an indictment has been returned or an information filed) to
             determine whether there is probable cause to believe an offense has been committed by me,the
             hearing to be held in this district or the district of prosecution; and
        (4)  request transfer ofthe proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             guilty.

❑       PROBATION OR SUPERVISED RELEASE CASES:
        (3)  have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
            there is probable cause to believe I have violated the terms of my probation supervised release.

        I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

                have an identity hearing
                arrival of process
                have a preliminary hearing
         ❑      have an identity hearing, and I have been informed that I have no right to a preliminary hearing
         ❑      have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
                district.
                                                           ~~~~ ~ ~,~ ~,~ ~ S            ~~~Cl~ ~ y

                                                                                 ~-,                             ~ ~f.~ ~'6~1 ~ ~-~~~
                                                               Defense Counsel


Date:          )               ~ ~~
                                                               United States Magis


I have translated this Waiver to the defendant in the                                                                   language.

Date
                                                               Interpreter(if required)



M-14(09/09)                         WAIVER OF RIGHTS(OUT OF DISTRICT CASES)
                                                                                                          ~-
                                                                                             c~_=G<< U~ s r: :                 -~r
                                                                                                                               i     s

                                                                                                   ~
                                                                                                   1'~~fi,,r   1 iA


                                                                                               r
                                                                                           CE.JTRAL DISTRICT OF GALIf C;~"''~'~? .:
                                                                                           E:Y                     r~




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NUMBER:
 United States of America,
                                                  Plaintiff,      ~             I G'~   ^ OZ~( s,~
                       v.
                              r+-r~ fir'(,(~                                       ADVISEMENT OF
 ~14~~tfi~%(~l~l~             ~ ~ ~~~''~~ ~                                   DEFENDANT'S STATUTORY &
                                                Defendant.                     CONSTITUTIONAL RIGHTS


You are in the United States District Court for the Central District of California because you have been charged
with a crime against the United States or a violation of probation, supervised release, or pretrial release. The
Court informs you that you have the following constitutional and statutory rights in connection with these
proceedings:

       You have the right to remain silent. Anything you say, sign, or write can be used against you in this or in
any other case.
        If you have not already received a copy of the charges, you will receive a copy today.
        You have the right to hire and be represented by a lawyer of your choosing at each and every stage of
these proceedings. If you cannot afford to hire a lawyer, you can apply to the Court to have a lawyer appointed
to represent you for free from the office of the Federal Public Defender or the Indigent Defense Panel. The
application for free counsel includes a financial affidavit, which you must sign under penalty of perjury. If you
say something on the form that is not true or leave out material information, you could be charged with another
crime,such as perjury or making a false statement.
       If you are not a United States citizen, you rrray request that the prosecution notify your consular office
that you have been arrested. Even without such a request, the law may require the prosecution to do so.

               IF YOU ARE MAKING YOUR INITIAL APPEARANCE BEFORE THE COURT
        You have a right to a bail hearing in which the Magistrate Judge will determine whether you will be
released from custody before trial. If you disagree with the Magistrate Judge's decision, you can appeal that
decision to another Judge of this Court. You or the prosecutor can request that the bail hearing be continued to
another day.
        If you have been charged by complaint, you are entitled to a preliminary hearing within 14 days if the
Magistrate Judge orders that you be detained pending trial, or 21 days if the Magistrate Judge orders that you be
released pending trial. In a preliminary hearing, the prosecution will attempt to show that there is probable
cause to believe that you committed the crime charged in the complaint. You will not be entitled to a
preliminary hearing, however, if the prosecution obtains an indictment in your case before the time set for the
preliminary hearing. (Most often, the prosecutors in the Central District of California present their cases to the
grand jury before the time set for the preliminary hearing and, therefore, no preliminary hearing is held.)

                          IF YOU ARE CHARGED WITH A VIOLATION OF
                    YOUR CONDITIONS OF SUPERVISED RELEASE OR PROBATION
       If you are charged with a violation of the terms and conditions of your supervised release or probation
and the Magistrate Judge detains you, you have the right to a preliminary hearing before a Magistrate Judge.

CR—l0(06/18)            ADVISEMENT OF DEFENDANT'S STATUTORY &CONSTITUTIONAL RIGHTS                               PAGE 1 OF 2
                                                                                                   continued on Page 2
                             IF YOU ARE CHARGED IN ANOTHER DISTRICT
        If you have been arrested on a charge from another district, you are entitled to wait until the prosecution
produces a copy of the warrant authorizing your arrest. You are also entitled to an identity hearing in which the
prosecution would have the burden of proving there is probable cause to believe that you are the person named
in the charges. If you are charged in a complaint from another district, you may request to have a preliminary
hearing held in the charging district. If you are charged with a violation of a term of supervised release or
probation imposed in another district, you have a right to a preliminary hearing, which may, depending on
where the alleged violation occurred, be held either here or in the charging district.
        If you want to plead guilty in the Central District of California, you may request to have your case
transferred to this district. To proceed in this district, the United States Attorneys for this district and the
charging district must agree to the transfer.

                              IF YOU ARE APPEARING FOR ARRAIGNMENT
         If you have been charged by indictment or information, you will be arraigned and maybe asked to enter
a not guilty plea today. After your arraignment, your case will be assigned to a District Judge of this Court for
all further proceedings, unless a Judge has already been assigned.
         You are entitled to a speedy and public trial by jury. The right to a jury trial can be waived.
        You are entitled to see and hear the evidence and cross-examine the witnesses against you. You are
entitled to the processes of the Court to subpoena witnesses on your behalf without cost to you if you are
indigent. You do not have to prove your innocence. The prosecution has the burden to prove your guilt
beyond a reasonable doubt.


ACKNOWLEDGMENT OF DEFENDANT:

I have read the above Advisement of Rights and understand it            not require a translation of this statement
nor do I require an interpre er for court proceedings.

    Dated:         S                                           ~,
                                                         for

    I have personally heard a translation in the                                          language read to me and
    understand the above Advisement of Rights.

    Dated:
                                                                             Signature o De endant

STATEMENT OF THE INTERPRETER:

   I have translated this Advisement of Rights to the Defendant in the                                     language.

   Dated:
                                                                             Signature o Interpreter



                                                                                t Name of Interpreter


STATEMENT OF COUNSEL:

   I am satisfied that the de~fendant has read this Advisement of          or has                       tion
   thereof and that he/she'~xnderstands it.

   Dated:

CR-10 (06/18)                       OF DEFENDANT'S STATUTORY &CONSTITUTIONAL RIGHTS                            PAGE 2 OF 2
     Date Approved:      ~ ~~ Y- ~             Extension: 7i~rZ                                                                         ~
                                                                                                                        ~ ~1~           i
     By:.            aJ~,C- a-
         D PSA Officer (for m~[erin! w/tness only)          U5A                                                                        ~ il~R!~9~~
                                                                                                                                          CF't9Tti!
     Signature:                                                                                         ~                               i
                                                                                                    -
                                                                                                    o                                   i

                                                   UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIF'OR1~1IA
     UNITED STATES OFAMERICA                                                    CASE NUMHBR                                      ~
                                                                PLAINTIFF,           ~                    _                 !~
                                                                                                                             p ~,~~{~~




~~~c ~                               ~~~~

                                                            EFENDANT(Sj,
                                                                                  AFFIDAVIT OF SURETY(NO JUST iICATIOI~



      I,the undersigned surety,state on oath thatI permanently reside within thejurisdiction ofthe United                                   District Court
  for the Central District ofCalifornia at the address indicated below or in (City, State):


      I furtherstate that1 understand the provisions ofthe bond executed by the above-named defendantfor which this affidavit
  supports,and.I agree to be bound as a.condition ofthis bond by the:provisions ofLocal Criminal Rule 46-6~~s set forth
  bottom ofthis dacurnant and ~rther acknowledge and agree that I and my personal representatives are bound as           atthe
  oftFiis bond,jointly and severally with the defendant and other sureties,to pay to the.United~States of Arrlericaa condition
  $~ ~
                                                                                                                    the sum of
                     ~,in the event that the bond is forfeited.
                   f                  ~                                                                   i
     I further understand that it is my obligation to inform the Court and .counsel of any change
                                                                                                  in resic~ence address or
  employment ofthe defendant immediately upon becoming aware ofsuch fact.

      ~1 further agree and understand #hat, unless otherwise ordered.. by the Court,the bond for
                                                                                                 which this affidavit supports is
  a continuing bond(including any proceeding on appeal or review)which shall continue
                                                                                          in full force and effect until such.time
  as the undersigned is duly exonerated by Order ofthe Court,
                                                                                                                i
      I declare u d r the penalty of perju           that the foregoing is true and correct. Executed on this                    ~ ~~             day of
                                  '  20_~
                                                                                                                                    ~ .
                                                    ~~
                                                                                    XXX-XX-_
      Name of Surety                                               ~             So ial Security Number ofSurety (Last ¢digits only)

     Signature of~u ty                                                           Address ofSurety
                ~i~i'~
     Relationship ofSurety                                                         ity, State,Zip Code                             ,

Locrt! CrinrJnal Rule 4fr6
     Bond- Smts~iary Adjudica~lon ofObligallon
A bond or undertaking presentedfor,~fling shall contain consent ofthe
                                                                          prtnclpn!and surety that, in.case ofdefault or contumacy on the part ofthe
princt~/a'surety, the Court, upon ten(10J days i~olice, pray render
                                                                      n,/udg»rentsu~iisrnrlly In accordance~wlth the ob!lgntion undertaken and
tivrl[ ofexecullat upon suchjt~dg~nent..~n inde~ltnitee orparty rn inleres[                                                                    lssrre a
                                                                            seeking aJudgnren[ on rr bond or• underkrktng shallproceed by Mollon,ror•
Su►x»~a~yAdjudlecrllon ofOLligalion artdBxecution. Service nray be made
                                                                             on a corporate surely asprovldedin 3I U.S,C. ~ 9306,;




CR-04 (02/09) .                                   AFFIDAVIT OF SURETY (NO JUSTIR/CATION)
                                                                                                CLOSED,PASPRT

                         UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
             CRIMINAL DOCKET FOR CASE #: 2:19-mj-02055-DUTY All Defendants


Case title: USA v. Stuckey                                            Date Filed: 05/16/2019
Other court case number: 2:19mj-0073 Eastern District of California   Date Terminated: 05/20/2019


Assigned to: Duty Magistrate Judge

Defendant (1)
Catherine Stuckey                                      represented by Gregory Nicolaysen
TERMINATED: 05/20/2019                                                Gregory Nicolaysen Law Offices
                                                                      27240 Turnberry Lane Suite 200
                                                                      Valencia, CA 91355
                                                                      818-970-7247
                                                                      Fax: 661-252-6023
                                                                      Email: gregnicolaysen@aol.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED
                                                                      Designation: CJA Appointment

Pending Counts                                                        Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                                     Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                            Disposition
21:846 and 841



Plaintiff
USA                                                    represented by US Attorney's Office
                                                                      AUSA - Office of US Attorney
                                                                      Criminal Div - US Courthouse
                                                                      312 N Spring St, 12th Floor
                                                                      Los Angeles, CA 90012-4700
                                                                      213-894-2434
                                                                      Email: USACAC.Criminal@usdoj.gov
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: Assistant US Attorney


Date Filed   #   Docket Text
05/16/2019    1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant
                Catherine Stuckey, originating in the Eastern District of California. Defendant charged in
                violation of: 21:846, 841, 18:956, 1957. (dg) (Entered: 05/21/2019)
05/16/2019    2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Catherine Stuckey; defendants
                Year of Birth: 1993; date of arrest: 5/16/2019 (dg) (Entered: 05/21/2019)
05/16/2019    3 Defendant Catherine Stuckey arrested on warrant issued by the USDC Eastern District of
                California at Sacramento. (Attachments: # 1 Charging Document)(dg) (Entered: 05/21/2019)
05/16/2019    4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate Judge
                Maria A. Audero as to Defendant Catherine Stuckey Defendant arraigned and states true name is
                as charged. Attorney: Gregory Nicolaysen for Catherine Stuckey, Appointed, present. Court
                orders bail set as: Catherine Stuckey (1) $20,000 AB, See attached bond for terms and conditions.
                Government moves to unseal entire case: Granted. Defendant remanded to the custody or
                currently in the custody of the US Marshal. Court orders defendant held to answer to Eastern
                District of California. Bond to Transfer. Defendant ordered to report on 5/30/19 at 2:00 PM.
                Courtroom 27, 8th Floor, Magistrate Judge Barnes, 501 High Street, Sacramento CA 95814.
                Release order no. 39145. Bond to be posted not later than 5/20/2019. Court Smart: 5/16/19. (dg)
                (Entered: 05/21/2019)
05/16/2019    5 DECLARATION RE: PASSPORT filed by Defendant Catherine Stuckey, declaring that I have
                been issued a passport or other travel document(s), but they are not currently in my possession. I
                will surrender any passport or other travel document(s) issued to me, to the U.S. Pretrial Services
                Agency by the deadline imposed. I will not apply for a passport or other travel document during
                the pendency of this case. (dg) (Entered: 05/21/2019)
05/16/2019    6 WAIVER OF RIGHTS approved by Magistrate Judge Maria A. Audero as to Defendant
                Catherine Stuckey. (dg) (Entered: 05/21/2019)
05/16/2019    7 FINANCIAL AFFIDAVIT filed as to Defendant Catherine Stuckey. (Not for Public View
                pursuant to the E-Government Act of 2002) (dg) (Entered: 05/21/2019)
05/16/2019    8 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by Defendant
                Catherine Stuckey. (dg) (Entered: 05/21/2019)
05/16/2019   10 REDACTED AFFIDAVIT OF SURETIES (No Justification - Pursuant to Local Criminal Rule
                46-5.2.8) in the amount of $20,000 by surety: Victor G. Stuckey Filed by Defendant Catherine
                Stuckey (dg) (Entered: 05/21/2019)
05/16/2019   11 SEALED UNREDACTED AFFIDAVIT OF SURETY (NO JUSTIFICATION) filed by
                Defendant Catherine Stuckey re: Affidavit of Surety (No Justification)(CR-4) 10 (dg) (Entered:
                05/21/2019)
05/20/2019    9 PASSPORT RECEIPT from U. S. Pretrial Services as to Defendant Catherine Stuckey. USA
                passport was received on 5/20/19. (dg) (Entered: 05/21/2019)
05/20/2019       Notice to Eastern District of California of a Rule 5 or Rule 32 Initial Appearance as to Defendant
                 Catherine Stuckey. The clerk will transmit any restricted documents via email. Using your
                 PACER account, you may retrieve the docket sheet and any text-only entries via the case number
                 link. The following document link(s) is also provided: 4 Initial Appearance - Arrest on Out of
                 District Warrant - Rule 5(c)(3) (fka Rule 40),,,. If you require certified copies of any documents,
                 please send a request to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (dg)
                 (Entered: 05/21/2019)
